Title: To George Washington from Hugh Hughes, 15 April 1782
From: Hughes, Hugh
To: Washington, George


                        
                            Sir,
                            Fishkill April 15th 1782
                        
                        Since I had the Honor of seeing your Excellency I have revisited the Boatyard, and the Undertaker of Repairs
                            tells me that with the Hands he now has, and those engaged, he shall complete the Repairs of all the Boats built last
                            Campaign at Creek and Albany in thirty Days from this Date, provided the Weather does not prevent him. He also adds, that
                            if it should be requisite to have them finished earlier, he will employ more Hands.
                        The other Commands which your Excellency was pleased to honour me with relative to the Conveniency of your
                            Excellency’s Quarters, have had my Attention and shall, as soon as complete, be forwarded.
                        The green Cloth is not to be had in any of the Shops in this Vicinity. I am told there is some at
                            Poughkeepsie, where I shall send to inquire and acquaint your Excellency with the Result.
                        Permit me to inform your Excellency that I am ordered, by the Honourable Major General Heath to attend the
                            Court Martial at West Point, tomorrow, which, with the Disappointment of not seeing your Excellency to Day at
                            Head-quarters, induced me to make this Report of Facts.
                        As soon as I return, I will do myself the Honour of waiting on your Excellency for such further Commands as
                            you may be pleased to confide to me, in the Absence of the Quarter Master General. With the greatest Respect &
                            Esteem I have the Honour to be, Sir Your Excellency’s most Obedient
                        Hugh Hughs
                    